Bigelow, C. J.
The principles laid down in Ames v. Foster, 3 Allen, 541, are decisive of this case. The note was given by the defendant to enable her to perform the conditions of a bond of which she was the sole obligee, and the performance of which would enure, under the statutes of this state relating to the property of married women, (Sts. 1855, c. 304, and 1857, c. 249,) to her separate use and benefit, apart from any right or interest of her husband. By the facts disclosed at the trial, it appears that she was carrying on the business of farming on her own sole account, and that the note declared on was given to enable her to complete the purchase of the real estate on which this business was prosecuted by her. It is quite immaterial that the debt was incurred in the purchase of a farm. The power conferred on married women by statute to carry on business necessarily implies the authority to procure by purchase or otherwise the means by which it may be commenced and prosecuted. We can see no reason why, under a fair and just interpretation of the statutes, a married woman may not contract debts to purchase a stock of goods, or a farm or whatever else may be needful or expedient to enable her to begin a trade or business on her own account, as well as to enter into contracts and assume liabilities in carrying it on subsequently. It is equally *139immaterial, that the husband of the defendant had signed the note as surety to the obligor of the bond that the wife would perform the conditions on her part by payment of the stipulated price for the land. This did not in any degree change the defendant’s right as obligee, or render the performance of the condition any the less beneficial to the defendant, or operate to give her husband any right in or control over the bond or the estate which the wife was to acquire under it.

jExceptions overruled